                                          filed

UNITED STATES DISTRICT COURT        ^
EASTERN DISTRICT OF NEW YORK
                                    -BROOKLYN OFRcc
CARLOS ROJAS,                              NOT FOR PUBLICATION

                      Plaintiff,
                                                                      I




     -against-                             MEMORANDUM AND ORDER

SIGNATURE BANK,                            18-CV-6757(KAM)(LB)

                      Defendant.
                                     X


MATSUMOTO, United States District Judge:

          On November 27, 2018, plaintiff Carlos Rojas

(''plaintiff"), appearing pro se, filed the above-captioned

action along with a request to proceed in forma pauperis.        By

Order dated March 22, 2019, this court dismissed plaintiff's

complaint but granted him thirty (30) days to file an amended

complaint.    The Order indicated that "if plaintiff fails to

comply with this Order within the time allowed, the action shall

be dismissed, and judgment shall enter."

             Plaintiff has not filed an amended complaint, and the

time for doing so has passed.      Accordingly, plaintiff is given a

final extension to file his amended complaint no later than

Monday, June 3, 2019, and if he fails to do so, this action will

be dismissed for failure to comply with court orders and to

prosecute this action pursuant to Fed. R. Civ. P. 41.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)
that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.   See Coppedge v. United States^ 369 U.S. 438,

444-45 (1962).

          The Clerk of Court is respectfully directed to mail a

copy of this Memorandum and Order to plaintiff and to note

service on the docket.




SO ORDERED.


Dated:    May 23, 2019
          Brooklyn, New York
                               /s/ USDJ KIYO A. MATSUMOTO
                               Hon.'^!iyo A. Matsumoto
                               United States District Judge
